Citation Nr: 0111923	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  00-12 875	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.  


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The appellant had active duty for training from June 1972 to 
November 1972.  This appeal arises from September 1999 and 
March 2000 rating decisions which, among other things, 
determined that new and material evidence had not been 
submitted to reopen the appellant's claim of entitlement to 
service connection for a cervical spine disorder.  Service 
connection for a spine disorder, including a disorder of the 
neck, was denied by the Board of Veterans' Appeals (Board) in 
September 1991.  


REMAND

In April 2000, the appellant filed a notice of disagreement 
with that portion of the RO's September 1999 and March 2000 
rating decisions which determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a cervical spine 
disorder.  The RO issued a statement of the case in April 
2000, which was transmitted to the appellant in May 2000.  

In May 2000, and prior to the filing of a VA Form 9 ("Appeal 
to Board of Veterans' Appeals"), the appellant submitted a 
Form for "Appeal Hearing Options".  On the Form for 
"Appeal Hearing Options", he indicated that he desired a 
personal hearing before a hearing officer at the RO and he 
also indicated that he desired a personal hearing at the RO 
before a Member of the Board.  In a letter to the appellant, 
dated May 2, 2000 (the Board believes that the correct date 
is probably May 20, 2000), the RO informed him that the Form 
for "Appeal Hearing Options" was to be submitted with a VA 
Form 9, and could not be considered valid until the appellant 
submitted a signed and dated VA Form 9.  

Thereafter, the appellant submitted a signed VA Form 9, dated 
June 1, 2000.  This VA Form 9 did not indicate whether he 
continued to desire a personal hearing in connection with his 
appeal.  However, the appellant subsequently submitted a 
second signed VA Form 9, dated June 27, 2000.  In this second 
VA Form 9, he requested a hearing at the RO before a Member 
of the Board.  

In a written statement, dated August 2, 2000, the appellant 
indicated that he desired that his appeal and the claims 
folder be forwarded to the Board.  In a VA Form 646 
("Statement of Accredited Representative in Appealed 
Case"), also dated August 2, 2000, an individual, associated 
with the South Carolina Department of Veterans Affairs and 
purporting to represent the appellant in this appeal, stated 
that the appellant was resting his appeal, and that he had no 
further argument to present.  In a VA Form 8 ("Certification 
of Appeal"), dated August 3, 2000, it was noted that no 
personal hearing had been requested.  

However, in a written statement, dated in January 2001, the 
American Legion representative at the Board noted that the 
appellant had requested a personal hearing in May 2000 in the 
Form for "Appeal Hearing Options", and it was asserted that 
the appellant's intentions regarding his desire for a 
personal hearing remained unclear.  

The Board is aware of the dual representation situation in 
South Carolina where the American Legion representative and 
the state service organization representative are the same 
person.  However, at the Board level, the matter of who is 
representing the appellant must be absolutely clear.  The 
power of attorney here is to the American Legion and that is 
the appellant's representative at this time.  The Board will 
address this problem below.  

The Board further notes that, the appellant has never 
withdrawn his request for a personal hearing.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should take action to reflect 
that the appellant's representative is 
the American Legion and cease issuing any 
supplemental statement of the case, or VA 
Form 8, and receiving any VA Form 646 
which reflects that the appellant is 
represented by the South Carolina 
Department of Veterans Affairs.  

2.  The appellant and his American Legion 
representative should be contacted and 
requested to indicate whether the 
appellant desires: (a) a personal hearing 
before a hearing officer at the RO or, 
(b) a personal hearing at the RO before a 
Member of the Board.  The RO should then 
schedule the hearing requested for the 
appellant and any witnesses at an 
appropriate time.  

3.  If a hearing before an RO hearing 
officer is held, a transcript of the 
hearing should be associated with the 
record and, if the benefit sought on 
appeal is not granted, a supplemental 
statement of the case (SSOC) should be 
issued which reflects any additional 
development undertaken, consideration of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the hearing officer's 
decision.  The appellant and his 
representative should be furnished an 
appropriate opportunity to respond to any 
SSOC.  

4.  If a Board hearing is conducted 
before a Traveling Member of the Board, 
the case should be returned to the Board 
following the hearing without further RO 
action.  

The purpose of this remand is to ensure due process of law.  
The appellant need take no further action until he is 
informed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




